Citation Nr: 1525785	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an effective date earlier than May 13, 2002, for the award of service connection for mood disorder with depressive features secondary to chronic and severe headaches (migraine headaches).  

2.  Entitlement to an effective date earlier than May 13, 2002, for the award of a total disability rating based upon individual unemployability (TDIU). 

3. Entitlement to an effective date earlier than May 13, 2002, for the award of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter, N.B.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1962 to August 1965.

This matter originally came on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Appeals Management Center (AMC) in Washington, DC. The Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida currently holds original jurisdiction over the case.  The Board remanded this case in August 2011 and December 2013.  

The Veteran provided testimony at Board hearing held in June 2012.  Because the Veterans Law Judge who held the June 2012 hearing subsequently became unavailable to reach a final decision in the matter, a second hearing was held, at the Veteran's request, in November 2014.  A transcript of both hearings is associated with the claims file.  

This matter involves an inextricably intertwined appeal involving the issue of entitlement to eligibility of the Veteran's daughter under the DEA Chapter 35 benefits program.  That appeal is addressed in a separate decision under docket number 08-33 864A.  That decision is being issued concurrently with the instant decision.

Misfiled documents were discovered by the Board in this Veteran's claims file and removed in March 2014 for association with the correct Veteran's claims file.  These five misfiled documents consisted of two VA letters sent to that other Veteran, and three letters concerning a request for records at a non-VA mental health center.  These misfiled documents do not appear to have had any impact in the instant appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when if further action is required.


REMAND

This matter must be remanded to (a) obtain the Veteran's VA Vocational Rehabilitation folder and (b) for issuance of a supplemental statement of the case (SSOC).  

As a threshold matter, the Board notes that the claim of an effective date earlier than May 13, 2002, for the award of service connection for mood disorder, has not been previously identified as an issue on appeal.  Further review, however, shows that it is best considered as having been on appeal throughout.  

More specifically, the Board observes that the claim of service connection was originally granted in a December 2007 rating decision.  The Veteran filed a statement in May 2008, which states "I wish to appeal the decision dated December [] 2007.  Let this serve as notice of disagreement."  In light of the broad nature of this language, the RO sought clarification from the Veteran.  As documented in a March 2009 RO email, the Veteran wished to appeal "all issues within the RBD's dated [December 2007] to include the effective dates, evaluations, and benefits awarded."  Immediately thereafter, the RO issued an SOC in March 2009.  This included the issue of "Effective date of service connection for psychiatric condition, now diagnosed as mood disorder with depressive features secondary to chronic and severe headaches."  

The Veteran then filed a VA Form 9 in May 2009 perfecting his appeal.  In that VA Form 9, he marked that he wished to appeal only certain issues.  He listed those issues, which did not include the issue involving an earlier effective date for the mood disorder.  Yet, he expressly listed the issue he characterized as "Effective date of unemployability determination."  He then set forth specific arguments, which included his contentions that his migraine headaches and his depression rendered him unemployable as early as 1999 (or earlier).  At his most recent Board hearing, which was conducted November 2014, the Veteran continued to argue for the award of a TDIU on the basis of both his migraine headaches and depression.  See Board Hr'g Tr. 3-4.

Under these unique circumstances, the Board must find that the appeal over that issue has been perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  
Accordingly, it must be included within the scope of this appeal.  Because that issue was already on appeal when the Veteran gave testimony on it in November 2014, it does not appear that any further Board hearing is needed.  See 38 C.F.R. § 20.700.  

Nonetheless, the matter must be remanded because the Veteran's representative submitted a statement in October 2014 (in lieu of VA Form 646) asserting that this matter must be returned to the agency of original jurisdiction (AOJ) because additional evidence has been developed, but not addressed by an supplemental statement of the case (SSOC).  The Board will construe this statement as the Veteran's desire to not waive RO jurisdiction over the evidence.  As this would apply to all issues now on appeal, remand is required.  See 38 C.F.R. § 20.1304(c).  

Further review of the claims file, particularly an August 1999 VA treatment record, indicates that the Veteran was involved in VA's Vocational Rehabilitation program ("request[s] to fill out form required by regional office as part of his vocational rehab program."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with his claims file.

2.  Furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) addressing all three issues subject to this remand, to specifically cover:  (1) entitlement to an effective date earlier than May 13, 2002, for the award of service connection for mood disorder with depressive features secondary to chronic and severe headaches (migraine headaches); (2) entitlement to an effective date earlier than May 13, 2002, for the award of a TDIU; and (3) entitlement to an effective date earlier than May 13, 2002, for the award of basic eligibility to DEA benefits.  The SSOC must include clear reasons and bases for all determinations , including readjudication of the remanded appeals with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

